Citation Nr: 0948809	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the Veteran's claim for service 
connection for PTSD.  In his notice of disagreement, the 
Veteran indicated that his claim involved PTSD/depression, 
and the record includes diagnoses of dysthymia as well as 
PTSD.  Thus, the Board has characterized the issue to reflect 
a broad definition of the claim.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that he has PTSD and/or 
depression that was aggravated during a period of service in 
which he drove an ambulance in Germany and had to pick up 
accident victims and body parts.  The record shows that in 
June 1965, prior to his period of active service, the 
Veteran, who was then 16 years old, was severely injured in a 
motor vehicle accident that killed his friend and passenger.  
His treating VA psychologist has provided statements to the 
effect that the Veteran had PTSD as a result of the car 
accident and that the "preexisting PTSD was intensified 
significantly" by his service driving an ambulance while 
stationed in Germany with the U.S. Army.

The service treatment records do not show any psychiatric 
findings at induction.  The report of medical history 
completed at the time of the Veteran's separation from 
service in 1970 notes "situational depression only."

The Veteran has not been provided with a VA psychiatric 
examination.  In light of the above evidence, the Board finds 
that such examination is indicated.  38 C.F.R. 
§ 3.159(c)(4)(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining the current nature and likely 
etiology of any psychiatric disorder.  The 
claims folder should be made available to 
the medical professional providing the 
opinion for review in conjunction with 
rendering the opinion.

Based on the examination and review of the 
record, the examiner is asked to answer 
the following questions:

Does the evidence of record clearly and 
unmistakably show that the Veteran had 
PTSD or another psychiatric disorder that 
existed prior to his entry onto active 
duty?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?

If the answer is no, is it at least as 
likely as not that the current psychiatric 
disorder had its onset in service?

A rationale for all opinions expressed 
should be provided. If the examiner cannot 
reach a conclusion without resorting to 
speculation, it should be so stated in the 
examiner's report.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD .  If this claim 
remains denied, the Veteran and his 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


